—Judgment, Supreme Court, New York County (Richard Failla, J.), rendered March 21, 1989, convicting defendant, after a non-jury trial, of robbery in the second degree, two counts of grand larceny in the fourth degree, and escape in the second degree, and sentencing her, as a second violent felony offender, to concurrent indeterminate prison terms of five to ten years on the robbery count and two to four years on the remaining counts, unanimously affirmed.
In affirming the conviction of defendant’s accomplice, we disposed of the argument that there was insufficient proof to establish that either defendant or her accomplice possessed the stolen money during the struggle to escape from the shop (People v Plaza, 169 AD2d 681, lv denied 77 NY2d 965). In *167addition, there was sufficient proof to establish that defendant used force for the purpose of overcoming resistance to the taking of the money (Penal Law § 160.00 [1]). Concur — Murphy, P. J., Ross, Asch, Kassal and Smith, JJ.